Citation Nr: 1400989	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  11-32 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected diabetes mellitus, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from August 1962 to May 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision rendered by the Winston-Salem Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to an increased rating for service-connected diabetes mellitus, currently evaluated as 10 percent disabling.  
FINDING OF FACT

The Veteran is shown to have had diabetes mellitus that is manageable by restricted diet only.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.119, Diagnostic Code 7913 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Veteran asserts that he is entitled to an increased rating for his service-connected diabetes mellitus, type 2.  He asserts that he has such symptoms as black outs (five times in the past two years), and erratic/high, glucose tests, and that he must be on a restricted diet.  See Veteran's appeal (VA Form 9), received in December 2011.   

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1, the Veteran's service treatment reports do not show any relevant treatment.  As for the post-service medical evidence, a QTC examination report, dated in April 2007, notes a 3-year history of diabetes mellitus, with no history of diabetic ketoacidosis, or hypoglycemia.  The report indicates that the diabetes did not involve the heart, arteries, or kidneys.  The diagnosis noted that current treatment involved watching his sugar and carbohydrate intake, weight loss.  A July 2007 VA progress noted characterized his diabetes mellitus as "well-controlled."  

In March 2007, the RO granted service connection for diabetes mellitus, as a presumptive condition for veterans shown to have served in Vietnam, and who are therefore presumed to have been exposed to Agent Orange.  See 38 C.F.R. § § 3.307, 3.309 (2013).  The RO evaluated the Veteran's diabetes as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In February 2009, the Veteran filed a claim for an increased rating.  In August 2009, the RO denied the claim.  The Veteran has appealed.

The Board notes that in October 2011, the RO granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), with an effective date of February 18, 2009.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's diabetes mellitus is currently evaluated pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under those criteria, a 10 percent rating is assigned if the condition is manageable by restricted diet only.  

A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Id.

"Successive" rating criteria, such as Diagnostic Code 7913 for diabetes mellitus, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (DC 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).   

VA progress notes dated between February 2008 (see 38 C.F.R. § 3.400(o)(2) (2013)) and 2011, show that the Veteran received ongoing care for his diabetes, with a number of notations that he was encouraged to exercise, and that he walked two to three times per week.  A June 2011 report notes that he walked, used a paddleboat, had a controlled diet, and that he was not taking medications for control of his symptoms. 

A QTC examination report, dated in July 2009, shows that the Veteran reported that he had no episodes of diabetic ketoacidosis which required hospitalization, and that he had never been hospitalized for hypoglycemia, nor had he ever visited a diabetic care provider for ketoacidosis or a hypoglycemic reaction.  He stated that he had lost 40 pounds over the past two years.  He stated that he treated his diabetes with diet as directed by a physician.  The relevant diagnosis was diabetes mellitus, type 2, and it notes that his condition was active, that he had a history of blood sugar elevation, and that diabetes did not cause any restriction of activities.  

The Board finds that the Veteran's claim must be denied.  There is no medical evidence to show that the Veteran is taking a hypoglycemic agent, nor has the Veteran so argued.  There is simply no medical evidence to show that the Veteran requires insulin, or an oral hypoglycemic agent.  The Board therefore finds that the evidence is insufficient to show that the Veteran has diabetes mellitus requiring insulin and restricted diet, or an oral hypoglycemic agent and restricted diet, that the preponderance of the evidence is against the claim for a rating in excess of 10 percent, and that the claim for a rating in excess of 10 percent for diabetes must be denied.  

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's diabetes mellitus should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the rating currently assigned more than reasonably describes the Veteran's disability level and symptomatology.  The Veteran is shown to have the need for a restricted diet.  The rating schedule contemplates this.  38 C.F.R. § 4.119, DC 7913.  The schedular criteria considered contemplate a variety of manifestations of impairment.  Given the ways in which the rating schedule contemplates impairment for the Veteran's disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily manifested by the need for a restricted diet.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his disability has caused him to miss work, or has resulted in any hospitalizations.  The evidence indicates that the Veteran has stopped work due to symptoms that are not in issue.  See e.g., August 2007 VA progress note (indicating that the Veteran is unemployable due to psychiatric symptoms).  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

In reaching this decision, the Board has considered the written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied. 

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, the medical evidence, as discussed in detail above, provides a decided preponderance of evidence against the claim.  As the preponderance of the evidence is against the appellant's claim, the doctrine of reasonable doubt is not for application and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


II.  Duties to Notify and Assist

The Board finds that the duties to notify have been fulfilled by information provided to the Veteran in a letter from the RO dated in March 2009.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, VA and non-VA medical records.  The Veteran has been afforded an examination.  

The Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met. 

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claim on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim does not cause any prejudice to the Veteran.  


ORDER

A rating in excess of 10 percent for service-connected diabetes mellitus, type 2, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


